                                                        ..4




                                                         Aug 05 2021




Case 3:21-mj-00421-MMS Document 1-1 Filed 08/05/21 Page 1 of 5
                                                Aug 05 2021




Case 3:21-mj-00421-MMS Document 1-1 Filed 08/05/21 Page 2 of 5
                                                Aug 05 2021




Case 3:21-mj-00421-MMS Document 1-1 Filed 08/05/21 Page 3 of 5
                                        Aug 05 2021




Case 3:21-mj-00421-MMS Document 1-1 Filed 08/05/21 Page 4 of 5
                                                    Aug 05 2021




6XEVFULEHGDQGVZRUQSXUVXDQWWR)HG5
                     S
&ULP3DQG
      3 DQG
              Q  G  RQ
                        RQ
                                   August 5, 2021




     Case 3:21-mj-00421-MMS Document 1-1 Filed 08/05/21 Page 5 of 5
